J-A31042-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: L.R.J.P., A       :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: B.P., FATHER               :
                                       :
                                       :
                                       :
                                       :   No. 1742 EDA 2017

                 Appeal from the Order Entered May 2, 2017
    in the Court of Common Pleas of Philadelphia County Family Court at
                      No(s): CP-51-AP-0001013-2016,
                          CP-51-DP-0003316-2015

 IN THE INTEREST OF: J.M.C.P., A       :   IN THE SUPERIOR COURT OF
 MINOR                                 :        PENNSYLVANIA
                                       :
                                       :
 APPEAL OF: B.P., FATHER               :
                                       :
                                       :
                                       :
                                       :   No. 1744 EDA 2017

                 Appeal from the Order Entered May 2, 2017
    in the Court of Common Pleas of Philadelphia County Family Court at
                      No(s): CP-51-AP-0001014-2016,
                          CP-51-DP-0003317-2015


BEFORE:   PANELLA, J., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                 FILED FEBRUARY 09, 2018

     Appellant, B.P. (“Father”), files this appeal from the orders entered May

2, 2017, in the Philadelphia County Court of Common Pleas by the Honorable

Joseph Fernandes, granting the petitions of the Philadelphia Department of

Human Services (“DHS”) to involuntarily terminate his parental rights to his


____________________________________
* Former Justice specially assigned to the Superior Court.
J-A31042-17


minor children, L.R.J.P., born in August of 2007, and        J.M.C.P.,   born in

December of 2011, (collectively, the “Children”), pursuant to 23 Pa.C.S.A. §

2511(a)(1), (2), (5), (8), and (b).1 Father further appeals the orders entered

May 2, 2017, changing the Children’s permanency goal to adoption pursuant

to the Juvenile Act, 42 Pa.C.S.A. § 6351.2 After review, we affirm the trial

court’s orders.

       The trial court summarized the relevant procedural and factual history,

in part, as follows:

       The family in this case became known to DHS on June 8, 2014,
       when DHS received a Child Protective Services (“CPS”) report
       which alleged that the Children’s then sixteen-year-old brother
       (“Sibling 1”) forced his sister (“Sibling 2”) and her friend to
       perform oral sex on him. . . The Children, at the time, were living
       in a home with Mother, Father, Sibling 2, and two brothers
____________________________________________


1 By separate orders entered the same date, the trial court involuntarily
terminated the parental rights of T.T. (“Mother”) with respect to the Children.
Mother filed appeals at Superior Court Docket Nos. 1664 EDA 2017 and 1666
EDA 2017, which this Court consolidated. We shall address Mother’s appeal
in a separate decision.

2 Father, however, failed to preserve a challenge related to the goal change
by failing to raise the issue in the statement of questions involved section of
his brief and by failing to present argument related thereto in his brief. As
such, we find that Father has waived any claim regarding the goal change.
See Krebs v. United Refining Co. of Pennsylvania, 893 A.2d 776, 797
(Pa.Super. 2006) (stating that a failure to preserve issues by raising them
both in the concise statement of errors complained of on appeal and statement
of questions involved portion of the brief on appeal results in a waiver of those
issues); In re W.H., 25 A.3d 330, 339 n.3 (Pa.Super. 2011), appeal denied,
24 A.3d 364 (Pa. 2011) (quoting In re A.C., 991 A.2d 884, 897 (Pa.Super.
2010)) (“[W]here an appellate brief fails to provide any discussion of a claim
with citation to relevant authority or fails to develop the issue in any other
meaningful fashion capable of review, that claim is waived.”).


                                           -2-
J-A31042-17


     (“Sibling 3” and “Sibling 4”). . . . In January 2015, DHS received
     a General Protective Services (“GPS”) report alleging that the
     Children’s sibling (“Sibling 5”) disclosed that Father was physically
     abusive to Mother; that Father last abused Mother in August 2014
     and Sibling 5 intervened; that Father attacked Sibling 5 when he
     intervened; that Father had a history of hitting the Children and
     their siblings; and that Sibling 5 lives with his father and spends
     weekends at Mother and Father’s home.               The report was
     substantiated.
     On November 5, 2015, DHS visited [the home] and learned that
     there was no gas service in the home; that the refrigerator did not
     function properly; that the home was dirty; and that there was
     insufficient food in the home. . . . On December 18, 2015, DHS
     filed urgent dependency petitions for the Children, Sibling 3, and
     Sibling 4. On December 24, 2015, the Children were adjudicated
     dependent. The court ordered DHS to supervise, but cautioned
     parents that the [C]hildren would be placed if parents did not
     comply with all of the court’s orders.         The court ordered
     [Community Umbrella Agency (“CUA”)] to assist with a house
     cleaning service and exterminator for the family; to provide beds
     and bedding for the family; to order a refrigerator; to conduct
     pop-up visits; parents to comply with safety plans and all social
     workers. The court also [o]rdered . . . Father to complete a
     [Parental Capacity Evaluation (“PCE”)]; and . . . Father to be
     referred to the [Clinical Evaluation Unit “CEU”)] for forthwith drug
     screens, assessments, and random screens.
     At a review hearing on March 22, 2016, CUA testified that the
     home had been exterminated and cleaned and that the new bunk
     bed and refrigerator were provided. The court found that the
     Children, Sibling 3, and Sibling 4 were not safe in . . . Father’s
     care, discharged supervision, and ordered all four children to be
     committed to DHS . . . . Father [was] granted weekly supervised
     visits . . . . Following phone calls with . . . Father, the Children’s
     negative behaviors would increase. CUA testified that there were
     concerns during supervised visitation, as Father would
     inappropriately whisper things to the Children behind the cover of
     a newspaper. The court ordered all visitation to be supervised at
     the agency, line of sight and line of hearing. The court also
     ordered no more phone calls between the parents and the Children
     until further order of the court, and . . . Father [was] ordered not
     to contact the foster parents directly. . . .
     On July 1, 2016, at a permanency review hearing, the court found
     . . . Father to be minimally compliant with [his] respective [Single

                                     -3-
J-A31042-17


      Case Plan (“SCP”)] objectives. . . . The court ordered Father to
      be re-referred to [Behavioral Health Services (“BHS”)] for
      consultation and evaluation; to be re-referred for domestic
      violence counseling; to be referred to Menergy; to comply with
      the PCE scheduled for July 19, 2016; and to comply with all
      services and recommendations. The court found that Father was
      a grave threat to the Children and suspended his visitation with
      the Children based on testimony regarding Father’s failure to
      participate in the Children’s trauma treatment and Father’s
      attempt to influence the Children by saying inappropriate things
      to them about the case during visits. . . .
      On October 26, 2016, DHS filed petitions to terminate Mother’s
      and Father’s parental rights and change the permanency goal for
      the Children from reunification to adoption. At the time, the
      Children had been in care for eight months at the start of the
      termination trial and fourteen months at the conclusion. The
      Children have been active with DHS for twenty-six months.

Trial Court Opinion (“T.C.O.”), 7/25/17, at 1-3.

      The trial court held hearings on the petitions on November 14, 2016,

February 1, 2017, February 16, 2017, March 10, 2017, and May 2, 2017. In

support thereof, DHS presented the testimony of the following: Dr. William

Russell, a forensic psychologist; Jennifer Rollins, CUA case manager

supervisor; Jessica Spurgeon, the Child Advocate Social Worker; and

Dominique Bibbs, a CUA case manager. In addition, Father testified on his

own behalf. Mother was present and testified on her own behalf as well.

      Following the hearing, on May 2, 2017, the trial court entered orders

involuntarily terminating the parental rights of Father pursuant to 23 Pa.C.S.A.

§ 2511(a)(1), (2), (5), (8), and (b), and orders changing the Children’s

permanency goal to adoption. On May 31, 2017, Father, through appointed

counsel, filed notices of appeal, along with concise statements of errors

                                     -4-
J-A31042-17


complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b), which

this Court consolidated sua sponte on June 22, 2017.

      On appeal, Father raises the following issues for our review:

      1. Whether the [tr]ial [c]ourt erred by terminating the parental
      rights of [Father], under 23 Pa.C.S.A. §2511(a)(1)?
      2. Whether the [t]rial [c]ourt erred by terminating the parental
      rights of [Father], under 23 Pa.C.S.A. §2511(a)(2)?
      3. Whether the [t]rial [c]ourt erred by terminating the parental
      rights of [Father], under 23 Pa.C.S.A. §2511(a)(5)?
      4. Whether the [t]rial [c]ourt erred by terminating the parental
      rights of [Father], under 23 Pa.C.S.A. §2511(a)(8)?
       5. Whether the [t]rial [c]ourt erred by terminating the parental
      rights of [Father], under 23 Pa.C.S.A. §2511(b)?

Father’s Brief at 5.

      In matters involving involuntary termination of parental rights, our

standard of review is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts “to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record.” In re Adoption of S.P., [616 Pa. 309, 325, 47
A.3d 817, 826 (2012)]. “If the factual findings are supported,
      appellate courts review to determine if the trial court made an
      error of law or abused its discretion.” Id. “[A] decision may be
      reversed for an abuse of discretion only upon demonstration of
      manifest unreasonableness, partiality, prejudice, bias, or ill-will.”
      Id. The trial court’s decision, however, should not be reversed
      merely because the record would support a different result. Id.
      at [325-26, 47 A.3d at] 827. We have previously emphasized our
      deference to trial courts that often have first-hand observations of
      the parties spanning multiple hearings. See In re R.J.T., [608
Pa. 9, 26-27, 9 A.3d 1179, 1190 (2010)].
In re T.S.M., 620 Pa. 602, 628, 71 A.3d 251, 267 (2013). “The trial court is

free to believe all, part, or none of the evidence presented and is likewise free


                                      -5-
J-A31042-17


to make all credibility determinations and resolve conflicts in the evidence.”

In re M.G. & J.G., 855 A.2d 68, 73-74 (Pa.Super. 2004) (citation omitted).

“[I]f competent evidence supports the trial court’s findings, we will affirm even

if the record could also support the opposite result.”      In re Adoption of

T.B.B., 835 A.2d 387, 394 (Pa.Super. 2003) (citation omitted).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. §§ 2101-2938, and requires a bifurcated analysis

of the grounds for termination followed by the needs and welfare of the child.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating parental
      rights. Initially, the focus is on the conduct of the parent. The
      party seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory grounds
      for termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). We have

defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc) (quoting Matter of

Adoption of Charles E.D.M., II, 550 Pa. 595, 601, 708 A.2d 88, 91 (1998)).




                                      -6-
J-A31042-17


      In the case sub judice, the trial court terminated Father’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). We have long

held that, in order to affirm a termination of parental rights, we need only

agree with the trial court as to any one subsection of Section 2511(a), as well

as Section 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004)

(en banc).    Here, we analyze the court’s termination order pursuant to

subsections 2511(a)(2) and (b), which provide as follows:

         (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                                      ...

             (2) The repeated and continued incapacity, abuse,
             neglect or refusal of the parent has caused the child
             to be without essential parental care, control or
             subsistence necessary for his physical or mental well-
             being and the conditions and causes of the incapacity,
             abuse, neglect or refusal cannot or will not be
             remedied by the parent.

                                      ...

         (b) Other considerations.--The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the parent.
         With respect to any petition filed pursuant to subsection
         (a)(1), (6) or (8), the court shall not consider any efforts by
         the parent to remedy the conditions described therein which
         are first initiated subsequent to the giving of notice of the
         filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), and (b).



                                      -7-
J-A31042-17


      We first address whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to Section 2511(a)(2).

      In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa.Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa.Super. 2015)

(quoting In re A.L.D., 797 A.2d 326, 337 (Pa.Super. 2002)). “Parents are

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities. . . . [A] parent’s vow to cooperate, after a long

period of uncooperativeness regarding the necessity or availability of services,

may properly be rejected as untimely or disingenuous.” In re A.L.D., 797
A.2d at 340 (internal quotation marks and citations omitted).

      In the instant matter, in finding the evidence supported grounds for

termination pursuant to Section 2511(a)(2), the trial court concluded as

follows:

      Father failed to take affirmative steps to place himself in a position
      to parent the Children. Father was unable to remedy the causes
      of his incapacities to meet the Children’s safety, medical needs,

                                       -8-
J-A31042-17


      and their physical and emotional well-being. The Children need
      permanency, which Father cannot provide. Father is unable to
      take immediate custody of the Children. DHS met its burden
      under [Section] 2511(a)(2) of the Adoption Act and termination
      under this section was also proper.


T.C.O. at 15.

      Father argues, however, that he took steps to remedy his inability to

care for the Children by working on his objectives, and DHS failed to meet, by

clear and convincing evidence, the test set forth in In re: Geiger, 459 Pa.
636, 331 A.2d 172 (1975).       Father’s Brief at 17.   Father states that his

objectives were parenting, stabilizing mental health, and housing. Id. at 16.

Father maintains that he was in mental health treatment through Community

Mental Health, completed “Healthy Relationships” domestic violence class, and

completed the “Menergy” domestic violence program. Id. at 16-17.

      A review of the record supports the trial court’s determination of a basis

for termination under Section 2511(a)(2). At the hearing on November 14,

2016, Dominique Bibbs, a CUA case manager, testified that Father did not

have visitation with the Children at the time of the hearing because there were

concerns about Father’s interaction with the Children. Notes of Testimony

(“N.T.”), 11/14/16, at 25. Ms. Bibbs further testified Father indicated that he

does not need to attend “Menergy” because he did not abuse Mother; rather

he just poked her in the forehead. Id. at 74.

      William Russell testified that, during the parenting capacity evaluation

interview, Father minimized the actual sexual abuse of Sibling 2, and its


                                     -9-
J-A31042-17


impact on the Children. N.T., 2/16/17, at 20. Dr. Russell further testified that

Father projected all of the blame for the housing deficiency onto Mother. Id.

at 22. Dr. Russell stated that Father contradicted himself during the clinical

interview. Id. at 22. Dr. Russell supported this claim by asserting that Father

stated that he was unable to provide supervision and care for the Children

because of his busy work schedule, yet also claimed he coached a basketball

team and helped at a soup kitchen. Id. at 22. Dr. Russell opined that Father

is unable to provide safety and permanency to the Children. Id. at 23.

      Jennifer Rollins testified that Father was discharged from Community

Counseling for noncompliance during the period of August 2016 until

November 2016. N.T., 3/10/17, at 10.

      Father testified that while he is at work, Mother cares for the Children.

Id. at 27. Father stated that his work is the primary reason for his not being

home. Id. at 35. Father further testified that his job has been flexible with

him, and that the conflict between parenting classes and Menergy precluded

him from completing his parenting classes.      Id.   Father admitted that the

repairs on his home have not been completed, and the furniture is still in

storage. Id. at 36.

      Hence, the record substantiates the conclusion that Father’s repeated

and continued incapacity, abuse, neglect, or refusal has caused Children to be

without essential parental control or subsistence necessary for their physical

and mental well-being. See In re Adoption of M.E.P., 825 A.2d at 1272.


                                     - 10 -
J-A31042-17


Moreover, Father cannot or will not remedy this situation. See id. As noted

above, in order to affirm a termination of parental rights, we need only agree

with the trial court as to any one subsection of Section 2511(a) before

assessing the determination under Section 2511(b). In re B.L.W., 843 A.2d

at 384.

        We next determine whether termination was proper under Section

2511(b). Our Supreme Court has stated as follows:

        [I]f the grounds for termination under subsection (a) are met, a
        court “shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child.” 23 Pa.C.S.
        § 2511(b). The emotional needs and welfare of the child have
        been properly interpreted to include “[i]ntangibles such as love,
        comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
        (Pa.Super. 2012). In In re E.M. [a/k/a E.W.C. & L.M. a/k/a
        L.C., Jr.], 620 A.2d [481, 485 (Pa. 1993)], this Court held that
        the determination of the child’s “needs and welfare” requires
        consideration of the emotional bonds between the parent and
        child. The “utmost attention” should be paid to discerning the
        effect on the child of permanently severing the parental bond. In
        re K.M., 53 A.3d at 791. However, as discussed below, evaluation
        of a child’s bonds is not always an easy task.

In re T.S.M., 71 A.3d at 267. “[I]n cases where there is no evidence of a

bond between a parent and child, it is reasonable to infer that no bond exists.

Accordingly, the extent of the bond-effect analysis necessarily depends on the

circumstances of the particular case.” In re Adoption of J.M., 991 A.2d 321,

324 (Pa.Super. 2010) (citations omitted).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.     Additionally, Section 2511(b) does not require a formal bonding

                                      - 11 -
J-A31042-17


evaluation.”   In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (internal

citations omitted).

      Moreover,

      While a parent’s emotional bond with his or her child is a major
      aspect of the subsection 2511(b) best-interest analysis, it is
      nonetheless only one of many factors to be considered by the
      court when determining what is in the best interest of the child.
            [I]n addition to a bond examination, the trial court can
            equally emphasize the safety needs of the child, and
            should also consider the intangibles, such as the love,
            comfort, security, and stability the child might have
            with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa.Super. 2011) (quotation marks and

citations omitted) (citing In re K.K.R.-S., 958 A.2d 529, 533 (Pa.Super.

2008))) (internal citations omitted).

      In the case sub judice, in holding that termination of Father’s parental

rights favors the Children’s needs and welfare under Section 2511(b) of the

Adoption Act, the trial court stated:

      Father’s visits with the Children were suspended due to him posing
      a grave threat to the Children. Father was having inappropriate
      conversations with the Children about the case during visits. At
      times, Father would hide behind a newspaper to avoid the agency
      worker that was supervising the visit. After visits, the Children
      would have behavioral issues in the foster home and at school, so
      much so that the foster parents would have to leave work during
      the day to go to their school. Father’s visits were therefore
      suspended in July 2016. The Children have not exhibited any
      significant behavioral issues since contact with Father stopped.
      Prior to the suspension of visits, Father had supervised visits at
      the agency, for which he was always late. Father claimed his work
      schedule and public transportation caused his tardiness. The

                                        - 12 -
J-A31042-17


      Children were always excited to see Father during visits, but did
      not have much time with him due to his lateness. Only [L.R.J.P.]
      asked to see Father since visits were suspended. [L.R.J.P.] has
      adjusted well since his contact with Father stopped in July 2016.
      Neither of the Children have suffered any irreparable harm from
      losing contact with Father. The Children know Father, but there is
      no parent-child bond. Father’s relationship with the Children is
      very attenuated since his visits are suspended. Even when Father
      had visits, Father would spend little time with the Children due to
      his consistent lateness. Father’s visits, when he had them, never
      progressed beyond supervised. [L.R.J.P.] indicated that he wants
      to go home to Mother and Father, but would be okay staying with
      the foster family. The Children have become numb to the
      situation. The Children are placed together in a safe, permanent,
      and pre- adoptive home. The Children appear comfortable in the
      foster home. [J.M.C.P.] recently had a birthday party and Sibling
      2 was invited. The foster mother indicated a willingness to
      maintain the Children’s relationship with their siblings. The foster
      parents meet all of the Children’s needs and go above and beyond
      for them. The Children are treated as part of the foster family.
      The foster parents have a parent-child relationship with the
      Children. The Children have stability, structure, and discipline in
      the foster home and are much calmer. The foster parents also
      provide love, safety, and security for the Children. Both Children
      are receiving mental health therapy, which they attend weekly,
      and have been doing well. The foster parent advocates for the
      Children’s needs. The trial court heard testimony that adoption is
      in the Children’s best interests and that neither of them would
      suffer irreparable harm if Father’s parental rights were
      terminated. [ ]DHS[’] witnesses and the Child Advocate’s witness
      were credible. Consequently, the trial court did not err or abuse
      its discretion when it found, by clear and convincing evidence, that
      there was no parental bond between Father and the Children and
      that termination of Father’s parental rights would not destroy any
      existing beneficial relationship.

T.C.O. at 19-20 (internal citations omitted).

      Father argues that DHS “failed to meet the clear and convincing

standard under this section.” Father’s Brief at 19. Father notes that Ms. Bibbs

testified that L.R.J.P. asks to see Father and asks about Father. Id. Father


                                     - 13 -
J-A31042-17


highlights that he took the Children to events at the Wells Fargo Center, that

he took them out for Halloween, and that he took the Children to birthday

parties at Chuck E. Cheese’s restaurant. Id. Father avers that “his sons are

everything to him.” Id.

      The record likewise corroborates the trial court’s termination orders

pursuant to Section 2511(b). Jessica Spurgeon testified that “there is a clear

parent[-]child relationship between the foster parents and the [Children].”

N.T, 3/10/17, at 14. Ms. Spurgeon continued the Children are secure in their

relationship with their foster mother, there is a bond, and the Children

understand that foster mother is meeting their needs.        Id. at 18.    Ms.

Spurgeon opined that adoption would be in the Children’s best interests. Id.

Ms. Spurgeon concluded that there would be no irreparable harm to the

Children if Father’s parental rights were terminated because the secure bond

the Children have with the foster parents would mitigate the harm the

termination would cause. Id. at 19-20.

      Dominique Bibbs testified that adoption is the most appropriate goal for

the Children. N.T., 11/14/16, at 28. Ms. Bibbs further testified that, while

there is a bond between Father and the Children, the relationship is not

beneficial. Id. at 29-30. Ms. Bibbs averred that the Children would not suffer

irreparable harm if Father’s parental rights were terminated. Id. at 31.

      Jennifer Rollins testified that the Children are quite bonded with their

foster mother, who they have been with since being separated from Mother


                                    - 14 -
J-A31042-17


and Father.   Ms. Rollins further testified that the Children know who their

parents are and the Children love their parents; however, the Childreny have

become numb to all of the things that they have witnessed. Id. at 52-53.

Ms. Rollins concluded that the Children deserve stability. Id. at 61.

      Thus, as confirmed by the record, termination of Father’s parental rights

serves the Children’s needs and welfare. While Father may profess to love

the Children, a parent’s own feelings of love and affection for a child, alone,

will not preclude termination of parental rights. In re Z.P., 994 A.2d at 1121.

As we stated, a child’s life “simply cannot be put on hold in the hope that [a

parent] will summon the ability to handle the responsibilities of parenting.”

Id. at 1125. Rather, “a parent’s basic constitutional right to the custody and

rearing of his child is converted, upon the failure to fulfill his or her parental

duties, to the child’s right to have proper parenting and fulfillment of his or

her potential in a permanent, healthy, safe environment.” In re B., N.M.,

856 A.2d 847, 856 (Pa.Super. 2004).

      Accordingly, based upon our review of the record, we find no abuse of

discretion and conclude that the trial court appropriately terminated Father’s

parental rights under 23 Pa.C.S.A. § 2511(a)(2) and (b). We, therefore, affirm

the orders of the trial court.

      Affirmed.




                                      - 15 -
J-A31042-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/9/18




                          - 16 -